DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2 and 9-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 5 of U.S. Patent No. 10,632,501.  Although the claims at issue are not identical, they are not patentably distinct from each other as the instant claims are merely broader versions of the patented claims and Applicant has ample rationale to seek broader claim coverage.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation "bearing".  There is improper antecedent basis for this limitation in the claim as Applicant has previously defined this element.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Skoropa (US 6,029,822) in view of Berns (US 8,740,464) and Schirm (US 8,820,536).
Skoropa (fig. 1-7) teaches a mobile material processing vibrating screen comprising
 (re: certain elements of claims 1, 2, 9) a vibrating screen (22), of a type being configured to be towed by a semi-tractor, and with a predetermined travel width dimension (col. 2, ln. 58+ teaching that vibratory screen is portable);
 a screen drive system operatively coupled to said vibrating screen, said screen drive system configured with:
a drive motor, which is disposed at least partially under the vibrating screen (fig. 1, 5, 6 showing drive system extending from near 250 in fig. 5 to output shaft 312 that extends under vibrating screen in fig. 6; col. 4, ln. 32-col. 5, ln. 54);
a sheave (264), having a bearing being supported by a shaft (near stub shaft 278 adjacent dual pillow block bearings near 274);
a belt (270), coupling the sheave and the drive motor;

a second joint (near 284), which is coupled to an opposing end of the drive shaft and to said sheave;
wherein said drive motor is an electric drive motor system (col. 4, ln. 32+);
wherein an adapter/interface is coupled to a hub and to said first joint which is coupled to said drive shaft (fig. 5-7 showing second joint coupled to hub 298 via adapter 296);
 said second joint being coupled to said opposing end of the drive shaft; and a stub-shaft and bearing (fig. 5 near 274, 278).
(re: claims 3, 5)  Applicant is respectfully reminded that claim language consisting of functional language and/or intended use phrasing is given little, if any, patentable weight as the apparatus must merely be capable of functioning, or being used, as claimed.  See MPEP 2112.02, 2114.  Moreover, Applicant is reminded that the patentability of apparatus claims must depend upon structural limitations, not mere statements of functions. See Galland-Henning Manufacturing Company et al. v. Dempster Brothers, Inc., 165 USPQ 688 (E.D. Tenn. 1970).  Here, the device cited above is certainly capable of- 
(re: certain elements of claims 3, 5, 9) wherein said screen drive system is configured so as to: drive the vibrating screen; and without being disabled or folded, be configured to not contribute to a failure to attain said predetermined travel width dimension (col. 1, ln. 54-col. 2, ln. 24 and col. 5, ln. ln. 54-65 teaching that drive system design has been simplified to allow for easier coupling to screening system and for system to be portable).

Skoropa further teaches-
(re: claim 6) wherein: said adapter is an adapter plate which is coupled to:
 said hub, which is a ring feeder hub; and

	(re: claims 12-14)  The claimed method steps are performed in the normal operation of the combined device described below.

Skoropa as set forth above teaches all that is claimed except for expressly teaching
 (re: certain elements of claims 1, 4, 7, 8) wherein said bearing is a double row ball bearing;
(re: claim 15) wherein said step of transporting is done by coupling said semi-tractor to a portion of said vibrating screen and pulling the vibrating screen on a roadway. 
Here, it is noted that Skoropa already teaches a pillow block bearing structure.  Berns further teaches that it is well known to configure a double-row ball bearing within pillow block structures related to a rotating shafting and that this type of bearing configuration is superior at preventing contamination (fig. 1 near 10; col. 1, 3).   Schirm teaches that it is well known to configure vibrating/aggregate screening systems to make said systems easier to transport (fig. 1, 2 and 23 showing multiple wheel pairs near 236, 238; col. 1, ln. 55-col. 2, ln. 12; col. 3, 7 teaching that wheels allow for towing of said systems on roadways).  It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements with no change in their respective functions.  Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results (e.g., benefit produced by known function), and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the 

Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
April 3, 2021